Exhibit 10.1
 
SEPARATION AND RELEASE AGREEMENT




THIS SEPARATION and RELEASE AGREEMENT ("Agreement") is entered into by and
between MICHAEL O. OLIVER ("Employee") and Hill-Rom Holdings, Inc. (together
with its subsidiaries and affiliates, the "Company").  To wit, the Parties agree
as follows:
 
1.
Employee's active employment by the Company shall terminate effective March 31,
2014 (Employee's "Effective Termination Date").  Except as specifically provided
by this Agreement, Employee's Employment Agreement, and any Indemnity Agreement
that may exist between the Company and Employee, Employee agrees that the
Company shall have no other obligations or liabilities to him following his
Effective Termination Date and that his receipt of the Severance Benefits
provided herein shall constitute a complete settlement, satisfaction and waiver
of any and all claims he may have against the Company.

 
2.
Employee further submits, and the Company hereby accepts, his resignation as an
employee and officer as of his Effective Termination Date for any position he
may hold.  The Parties agree that this resignation shall apply to all such
positions Employee may hold with the Company or any parent, subsidiary or
affiliated entity thereof.  Employee agrees to execute any documents needed to
effectuate such resignation.  Employee further agrees to take whatever steps are
necessary to facilitate and ensure the smooth transition of his duties and
responsibilities to others.

 
3.
Employee acknowledges that he has been advised of the American Jobs Creation Act
of 2004, which added Section 409A ("Section 409A") to the Internal Revenue Code,
and significantly changed the taxation of nonqualified deferred compensation
plans and arrangements.  Under proposed and final regulations as of the date of
this Agreement, Employee has been advised that his severance pay may be treated
by the Internal Revenue Service as providing "nonqualified deferred
compensation," and therefore subject to Section 409A.  In that event, several
provisions in Section 409A may affect Employee's receipt of severance
compensation.  These include, but are not limited to, a provision which requires
that distributions to "specified employees" of public companies on account of
separation from service may not be made earlier than six (6) months after the
effective date of such separation.  If applicable, failure to comply with
Section 409A can lead to immediate taxation of deferrals, with interest
calculated at a penalty rate and a 20% penalty.  As a result of the requirements
imposed by the American Jobs Creation Act of 2004, Employee agrees if he is a
"specified employee" at the time of his termination of employment and if
severance payments are covered as "non-qualified deferred compensation" or
otherwise not exempt, the severance pay benefits shall not be paid until a date
at least six (6) months after Employee's Effective Termination Date from
Company, as more fully explained by Paragraph 4, below.  Each amount to be paid
or benefit to be provided to Employee pursuant to this Agreement, which
constitutes deferred compensation subject to Section 409A, shall be construed as
a separate identified payment for purposes of Section 409A.  To the extent
required to avoid an accelerated or additional tax under Section 409A, amounts
reimbursed to Employee under this Agreement shall be paid to Employee on or
before the last day of the year following the year in which the expense was
incurred, the amount of expenses eligible for reimbursement (and in-kind
benefits provided to Employee) during any one year may not affect amounts
reimbursed or provided in any subsequent tax year, and the right to
reimbursement (and in-kind benefits provided to Employee) under this Agreement
shall not be subject to liquidation or exchange for another benefit.

 
 
 

--------------------------------------------------------------------------------

 
 
4.
In consideration of the promises contained in this Agreement and contingent upon
Employee's compliance with such promises, including the execution and
non-revocation of this Agreement, the Company agrees to provide Employee the
following and the benefits in Paragraph 6 and 7 hereof (“Severance Benefits”):

 
(a)           Severance pay, in lieu of, and not in addition to any other
contractual, notice or statutory pay obligations (other than accrued wages and
deferred compensation) in the maximum total amount of Three Hundred
Seventy-Three Thousand Five Hundred Dollars and No Cents ($373,500.00 ), less
applicable deductions or other set offs, payable beginning at the next regularly
scheduled payroll following the earlier to occur of fifteen (15) days from the
Company’s receipt of this executed Separation and Release Agreement or the
expiration of sixty (60) days after Employee’s Effective Termination Date and
shall  be paid in bi-weekly installments equivalent to Employee's base salary
(i.e. Fourteen Thousand Three Hundred Sixty-Five Dollars and Forty Cents
($14,365.40)), less applicable deductions or other setoffs, until paid in full.
 
(b)           As additional consideration for execution of this Agreement a lump
sum payment in the amount of  One Hundred Sixty-One Thousand Two Hundred and
Ninety-Five Dollars and No Cents ($161,295.00), payable on or before December
31, 2014, less applicable deductions or other setoffs.
 
(c)           An additional one-time payment, prorated for service from October
1, 2013 – March 31, 2014 equivalent to what Employee would have received under
the Company’s FY 2014 Short-Term Incentive Compensation (“STIC”) Plan, had
Employee remained employed and been eligible for Incentive Compensation under
the STIC Plan (“STIC Payment”). The STIC Payment is contingent upon the
Company’s Board of Directors approving payment of Incentive Compensation under
the STIC Plan to active employees for Fiscal Year 2014. The STIC Payment shall
be payable on or before December 31, 2014 and shall be reduced by any applicable
deductions or other setoffs.
 
 
(d)
Group Life Insurance coverage until the above-referenced Severance Pay
terminates.

 
5.
  The Parties agree that the initial two (2) weeks of the foregoing Severance
Pay shall be allocated as consideration provided to Employee in exchange for his
execution of a release in compliance with the Older Workers Benefit Protection
Act.  The balance of the severance benefits and other obligations undertaken by
the Company pursuant to this Agreement shall be allocated as consideration for
all other promises and obligations undertaken by Employee, including execution
of a general release of claims.

 
6.
The Company further agrees to provide Employee with limited out-placement
counseling with a company of its choice provided that Employee participates in
such counseling immediately following termination of
employment.  Notwithstanding anything in this Section 6 to the contrary, the
out-placement counseling shall not be provided after the last day of the second
calendar year following the calendar year in which termination of employment
occurs.

 
 
2

--------------------------------------------------------------------------------

 
 
7.
As of his Effective Termination Date, Employee will become ineligible to
participate in the Company's health insurance program and continuation of
coverage requirements under COBRA (if any) will be triggered at that
time.  However, as additional consideration for the promises and obligations
contained herein (and except as may be prohibited by law), the Company agrees to
continue to pay the employer's share of such coverage as provided under the
health care program selected by Employee as of his Effective Termination Date,
subject to any approved changes in coverage based on a qualified election, for a
period of eighteen (18) months, Employee accepts other employment or Employee
becomes eligible for alternative healthcare coverage, whichever comes first,
provided Employee (i) timely completes the applicable election of coverage forms
and (ii) continues to pay the employee portion of the applicable
premium(s).  Thereafter, if applicable, coverage will be made available to
Employee at his sole expense (i.e., Employee will be responsible for the full
COBRA premium) for the remaining months of the COBRA coverage period made
available pursuant to applicable law.  In the event Employee is deemed to be a
highly compensated employee under applicable law, Employee acknowledges that the
value of the benefits provided hereunder may be subject to taxation. The medical
insurance provided herein does not include any disability coverage.

 
8.
Employee agrees to fully indemnify and hold the Company harmless for any taxes,
penalties, interest, cost or attorneys' fee assessed against or incurred by the
Company on account of such benefits having been provided to him or based on any
alleged failure to withhold taxes or satisfy any claimed obligation.  Employee
understands and acknowledges that neither the Company, nor any of its employees,
attorneys, or other representatives has provided him with any legal or financial
advice concerning taxes or any other matter, and that he has not relied on any
such advice in deciding whether to enter into this Agreement.  To the extent
applicable, Employee understands and agrees that he shall have the
responsibility for, and he agrees to pay, any and all appropriate income tax or
other tax obligations for which he is individually responsible and/or related to
receipt of any benefits provided in this Agreement not subject to federal
withholding obligations

 
9.
In exchange for the foregoing Severance Benefits, MICHAEL O. OLIVER on behalf of
himself, his heirs, representatives, agents and assigns hereby RELEASES,
INDEMNIFIES, HOLDS HARMLESS, and FOREVER DISCHARGES (i) Hill-Rom Holdings, Inc.,
its employees, officers, directors, representatives, and agents, as well as,
(iv) all predecessors, successors and assigns thereof from any and all actions,
charges, claims, demands, damages or liabilities of any kind or character
whatsoever, known or unknown, which Employee now has or may have had through the
effective date of this Agreement.

 
10.
Without limiting the generality of the foregoing release, it shall include:  (i)
all claims or potential claims arising under any federal, state or local laws
relating to the Parties' employment relationship, including any claims Employee
may have under the Civil Rights Acts of 1866, 1964 and 1991, as amended, 42
U.S.C. §§ 1981 and 2000(e) et seq.; the Age Discrimination in Employment Act, as
amended, 29 U.S.C. §§ 621 et seq.; the Americans with Disabilities Act of 1990,
as amended, 42 U.S.C §§ 12,101 et seq.; the Worker Adjustment and Retraining
Notification Act, 29 U.S.C. §§ 2101, et seq.; the Sarbanes-Oxley Act of 2002,
specifically including the  Corporate and Criminal Fraud Accountability Act, 18
USC §1514A et seq.; the Employee Retirement Income Security Act of 1974, 29
U.S.C. §§ 1101 et seq.; the Family and Medical Leave Act of 1993, as amended, 29
U.S.C. §§ 2601 et seq.; and any other federal, state or local law governing the
Parties' employment relationship; (ii) any claims on account of, arising out of
or in any way connected with Employee's employment with the Company or leaving
of that employment; (iii) any claims alleged or which could have been alleged in
any charge or complaint against the Company; (iv) any claims relating to the
conduct of any employee, officer, director, agent or other representative of the
Company; (v) any claims of discrimination, whistleblowing, harassment or
retaliation on any basis; (vi) any claims arising from any legal restrictions on
an employer's right to separate its employees; (vii) any claims for personal
injury, compensatory or punitive damages or other forms of relief; and (viii)
all other causes of action sounding in contract, tort or other common law basis,
including (a) the breach of any alleged oral or written contract, (b) negligent
or intentional misrepresentations, (c) wrongful discharge, (d) just cause
dismissal, (e) defamation, (f) interference with contract or business
relationship or (g) negligent or intentional infliction of emotional distress.

 
 
3

--------------------------------------------------------------------------------

 
 
11.
Employee affirms that he has received all compensation to which he may be
entitled.  Employee represents that he is not aware of any facts on which a
claim under the Fair Labor Standards Act or under applicable state minimum wage
or wage payment laws could be brought.

 
12.
Employee further agrees and covenants not to sue the Company or any entity or
individual subject to the foregoing General Release with respect to any claims,
demands, liabilities or obligations release by this Agreement provided, however,
that nothing contained in this Agreement shall:

 
 
(a)
prevent Employee from filing an administrative charge with the Equal Employment
Opportunity Commission or any other federal, state or local agency; or

 
 
(b)
prevent employee from challenging, under the Older Worker's Benefit Protection
Act (29 U.S.C. § 626), the knowing and voluntary nature of his release of any
age claims in this Agreement in court or before the Equal Employment Opportunity
Commission.

 
13.
Notwithstanding his right to file an administrative charge with the EEOC or any
other federal, state, or local agency, Employee agrees that with his release of
claims in this Agreement, he has waived any right he may have to recover
monetary or other personal relief in any proceeding based in whole or in part on
claims released by him in this Agreement.  For example, Employee waives any
right to monetary damages or reinstatement if an administrative charge is
brought against the Company whether by Employee, the EEOC, or any other person
or entity, including but not limited to any federal, state, or local
agency.  Further, with his release of claims in this Agreement, Employee
specifically assigns to the Company his right to any recovery arising from any
such proceeding.

 
14.
The Parties acknowledge that it is their mutual and specific intent that the
above waiver fully complies with the requirements of the Older Workers Benefit
Protection Act (29 U.S.C. § 626) and any similar law governing release of
claims.  Accordingly, Employee hereby acknowledges that:

 
 
(a)
He has carefully read and fully understands all of the provisions of this
Agreement and that he has entered into this Agreement knowingly and voluntarily;

 
 
4

--------------------------------------------------------------------------------

 
 
 
(b)
The Severance Benefits offered in exchange for Employee's release of claims
exceed in kind and scope that to which he would have otherwise been legally
entitled absent the execution of this Agreement;

 
 
(c)
Prior to signing this Agreement, Employee had been advised, and is being advised
by this Agreement, to consult with an attorney of his choice concerning its
terms and conditions; and

 
 
(d)
He has been offered at least forty-five (45) days within which to review and
consider this Agreement.

 
15.
The Parties agree that this Agreement shall not become effective and enforceable
until the date this Agreement is signed by both Parties or seven (7) calendar
days after its execution by Employee, whichever is later.  Employee may revoke
this Agreement for any reason by providing written notice of such intent to the
Company within seven (7) days after he has signed this Agreement, thereby
forfeiting Employee's right to receive any Severance Benefits provided hereunder
and rendering this Agreement null and void in its entirety.  This revocation
must be sent to the Employee's HR representative with a copy sent to the Company
Office of General Counsel and must be received by the end of the seventh day
after the Employee signs this Agreement to be effective.

 
16.
The Parties agree that nothing contained herein shall purport to waive or
otherwise affect any of Employee's rights or claims that may arise after he
signs this Agreement.  It is further understood by the Parties that nothing in
this Agreement shall affect any rights Employee may have under any Company
sponsored Deferred Compensation Program, Executive Life Insurance Bonus Plan,
Stock Grant Award, Stock Option Grant, Restricted Stock Unit Award, Pension Plan
and/or Savings Plan (i.e., 401(k) plan) provided by the Company as of the date
of his termination, such items to be governed exclusively by the terms of the
applicable agreements or plan documents.

 
17.
Similarly, notwithstanding any provision contained herein to the contrary, this
Agreement shall not constitute a waiver or release or otherwise affect
Employee's rights with respect to any vested benefits, any rights he has to
benefits which cannot be waived by law, any coverage provided under any
Directors and Officers ("D&O") policy, any rights Employee may have under any
indemnification agreement he has with the Company prior to the date hereof, any
rights he has as a shareholder, or any claim for breach of this Agreement,
including, but not limited to the benefits promised by the terms of this
Agreement.

 
18.
Except as provided herein, Employee acknowledges that he will not be eligible to
receive or vest in any additional stock options, stock awards or restricted
stock units ("RSUs") as of his Effective Termination Date.  Failure to exercise
any vested options within the applicable period as set for in the plan and/or
grant will result in their forfeiture.  Employee acknowledges that any stock
options, stock awards or RSUs held for less than the required period shall be
deemed forfeited as of the effective date of this Agreement.  All terms and
conditions of such stock options, stock awards or RSUs shall not be affected by
this Agreement, shall remain in full force and effect, and shall govern the
Parties' rights with respect to such equity based awards.

 
 
5

--------------------------------------------------------------------------------

 
 
19.
Employee hereby affirms and acknowledges his continued obligations to comply
with the post-termination covenants contained in his Employment Agreement,
including but not limited to, the non-compete, trade secret and confidentiality
provisions.  Employee acknowledges that a copy of the Employment Agreement has
been attached to this Agreement as Exhibit A or has otherwise been provided to
him and, to the extent not inconsistent with the terms of this Agreement or
applicable law, the terms thereof shall be incorporated herein by
reference.  Employee acknowledges that the restrictions contained therein are
valid and reasonable in every respect and are necessary to protect the Company's
legitimate business interests.  Employee hereby affirmatively waives any claim
or defense to the contrary.  Employee hereby acknowledges that the definition of
Competitor, as provided in his Employment Agreement shall include but not be
limited to those entities set forth in the Competitor List attached to his
Employment Agreement.

 
20.
Employee acknowledges that the Company as well as its parent, subsidiary and
affiliated companies ("Companies" herein) possess, and he has been granted
access to, certain trade secrets as well as other confidential and proprietary
information that they have acquired at great effort and expense.  Such
information includes, without limitation, confidential information regarding
products and services, marketing strategies, business plans, operations, costs,
current or, prospective customer information (including customer contacts,
requirements, creditworthiness and like matters), product concepts, designs,
prototypes or specifications, regulatory compliance issues, research and
development efforts, technical data and know-how, sales information, including
pricing and other terms and conditions of sale, financial information, internal
procedures, techniques, forecasts, methods, trade information, trade secrets,
software programs, project requirements, inventions, trademarks, trade names,
and similar information regarding the Companies' business (collectively referred
to herein as "Confidential Information").

 
21.
Employee agrees that all such Confidential Information is and shall remain the
sole and exclusive property of the Company.  Except as may be expressly
authorized by the Company in writing, or as may be required by law after
providing due notice thereof to the Company, Employee agrees not to disclose, or
cause any other person or entity to disclose, any Confidential Information to
any third party for as long thereafter as such information remains confidential
(or as limited by applicable law) and agrees not to make use of any such
Confidential Information for Employee's own purposes or for the benefit of any
other entity or person. The Parties acknowledge that Confidential Information
shall not include any information that is otherwise made public through no fault
of Employee or other wrong doing.

 
22.
On or before Employee's Effective Termination Date or per the Company's request,
Employee agrees to return the original and all copies of all things in his
possession or control relating to the Company or its business, including but not
limited to any and all contracts, reports, memoranda, correspondence, manuals,
forms, records, designs, budgets, contact information or lists (including
customer, vendor or supplier lists), ledger sheets or other financial
information, drawings, plans (including, but not limited to, business, marketing
and strategic plans), personnel or other business files, computer hardware,
software, or access codes, door and file keys, identification, credit cards,
pager, phone, and any and all other physical, intellectual, or personal property
of any nature that he received, prepared, helped prepare, or directed
preparation of in connection with his employment with the Company. Nothing
contained herein shall be construed to require the return of any
non-confidential and de minimis items regarding Employee's pay, benefits or
other rights of employment such as pay stubs, W-2 forms, 401(k) plan summaries,
benefit statements, etc.

 
 
6

--------------------------------------------------------------------------------

 
 
23.
Employee hereby consents and authorizes the Company to deduct as an offset from
the above-referenced severance payments the value of any Company property not
returned or returned in a damaged condition as well as any monies paid by the
Company on Employee's behalf (e.g., payment of any outstanding American Express
bill).

 
24.
Employee agrees to cooperate with the Company in connection with any pending or
future litigation, proceeding or other matter which has been or may be brought
against or by the Company before any agency, court, or other tribunal and
concerning or relating in any way to any matter falling within Employee's
knowledge or former area of responsibility.  Employee agrees to immediately
notify the Company, through the Office of the General Counsel, in the event he
is contacted by any outside attorney (including paralegals or other affiliated
parties) unless (i) the Company is represented by the attorney, (ii) Employee is
represented by the attorney for the purpose of protecting his personal interests
or (iii) the Company has been advised of and has approved such
contact.  Employee agrees to provide reasonable assistance and completely
truthful testimony in such matters including, without limitation, facilitating
and assisting in the preparation of any underlying defense, responding to
discovery requests, preparing for and attending deposition(s) as well as
appearing in court to provide truthful testimony.  The Company agrees to
reimburse Employee for all reasonable out of pocket expenses incurred at the
request of the Company associated with such assistance and testimony.

 
25.
Employee agrees not to make any written or oral statement that may defame,
disparage or cast in a negative light so as to do harm to the personal or
professional reputation of (a) the Company, (b) its employees, officers,
directors or trustees or (c) the services and/or products provided by the
Company and its subsidiaries or affiliate entities.  The Parties acknowledge
that nothing contained herein shall be construed to prevent or prohibit the
Company or the Employee from providing truthful information in response to any
court order, discovery request, subpoena or other lawful request.

 
26.
EMPLOYEE SPECIFICALLY AGREES AND UNDERSTANDS THAT THE EXISTENCE AND TERMS OF
THIS AGREEMENT ARE STRICTLY CONFIDENTIAL AND THAT SUCH CONFIDENTIALITY IS A
MATERIAL TERM OF THIS AGREEMENT.  Accordingly, except as required by law or
unless authorized to do so by the Company in writing, Employee agrees that he
shall not communicate, display or otherwise reveal any of the contents of this
Agreement to anyone other than his spouse, legal counsel or financial advisor
provided, however, that they are first advised of the confidential nature of
this Agreement and Employee obtains their agreement to be bound by the
same.  The Company agrees that Employee may respond to legitimate inquiries
regarding the termination of his employment by stating that the Parties have
terminated their relationship on an amicable basis and that the Parties have
entered into a Confidential Separation and Release Agreement that prohibits him
from further discussing the specifics of his separation.  Nothing contained
herein shall be construed to prevent Employee from discussing or otherwise
advising subsequent employers of the existence of any of his obligations as set
forth in his Employment Agreement.  Further, nothing contained herein shall be
construed to limit or otherwise restrict the Company's ability to disclose the
terms and conditions of this Agreement as may be required by business necessity.

 
 
7

--------------------------------------------------------------------------------

 
 
27.
In the event that Employee breaches or threatens to breach any provision of this
Agreement, he agrees that the Company shall be entitled to seek any and all
equitable and legal relief provided by law, specifically including immediate and
permanent injunctive relief.  Employee hereby waives any claim that the Company
has an adequate remedy at law.  In addition, and to the extent not prohibited by
law, Employee agrees that the Company shall be entitled to discontinue providing
any additional Severance Benefits upon such breach or threatened breach as well
as an award of all costs and attorneys' fees incurred by the Company in any
successful effort to enforce the terms of this Agreement.  Employee agrees that
the foregoing relief shall not be construed to limit or otherwise restrict the
Company's ability to pursue any other remedy provided by law, including the
recovery of any actual, compensatory or punitive damages.  Moreover, if Employee
pursues any claims against the Company subject to the foregoing General Release,
or breaches the above confidentiality provision, Employee agrees to immediately
reimburse the Company for the value of all benefits received under this
Agreement to the fullest extent permitted by law.

 
28.
Similarly, in the event that the Company breaches or threatens to breach any
provision of this Agreement, Employee shall be entitled to seek any and all
equitable or other available relief provided by law, specifically including
immediate and permanent injunctive relief.  In the event Employee is required to
file suit to enforce the terms of this Agreement, the Company agrees that
Employee shall be entitled to an award of all costs and attorneys' fees incurred
by him in any wholly successful effort (i.e. entry of a judgment in his favor)
to enforce the terms of this Agreement.  In the event Employee is wholly
unsuccessful, the Company shall be entitled to an award of its costs and
attorneys' fees.

 
29.
Both Parties acknowledge that this Agreement is entered into solely for the
purpose of terminating Employee's employment relationship with the Company on an
amicable basis and shall not be construed as an admission of liability or
wrongdoing by the Company or Employee, both Parties having expressly denied any
such liability or wrongdoing.

 
30.
Each of the promises and obligations shall be binding upon and shall inure to
the benefit of the heirs, executors, administrators, assigns and successors in
interest of each of the Parties.

 
31.
The Parties agree that each and every paragraph, sentence, clause, term and
provision of this Agreement is severable and that, if any portion of this
Agreement should be deemed not enforceable for any reason, such portion shall be
stricken and the remaining portion or portions thereof should continue to be
enforced to the fullest extent permitted by applicable law.

 
32.
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Indiana without regard to any applicable state's choice of law
provisions.

 
33.
Employee represents and acknowledges that in signing this Agreement he does not
rely, and has not relied, upon any representation or statement made by the
Company or by any of the Company's employees, officers, agents, directors or
attorneys with regard to the subject matter, basis or effect of this Agreement
other than those specifically contained herein.

 
 
8

--------------------------------------------------------------------------------

 
34.
This Agreement represents the entire agreement between the Parties concerning
the subject matter hereof, shall supersede any and all prior agreements which
may otherwise exist between them concerning the subject matter hereof
(specifically excluding, however, the post-termination obligations contained in
an Employee's Employment Agreement, or any obligation contained in any other
legally-binding document), and shall not be altered, amended, modified or
otherwise changed except by a writing executed by both Parties.

 
PLEASE READ CAREFULLY.  THIS SEPARATION AND RELEASE
AGREEMENT INCLUDES A COMPLETE RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS.


IN WITNESS WHEREOF, the Parties have themselves signed, or caused a duly
authorized agent thereof to sign, this Agreement on their behalf and thereby
acknowledge their intent to be bound by its terms and conditions.
 
Michael O. Oliver
 
Hill-Rom Holdings, Inc.
             
Signed:
/s/ Michael Oliver
 
By:
/s/ John Greisch
             
Printed:
Michael Oliver
 
Title:
Chief Executive Officer
             
Dated:
April 7, 2014
 
Dated:
March 18, 2014
 


 
 
 
 
9

--------------------------------------------------------------------------------